Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This office action is in response to Amendment filed on 05/24/2021:
Claim 1 has been amended,
	Claims 3, 4 and 9 have been cancelled,
	Claims 6, 8 and 12 have been amended,
	Claims 25 – 27 have been added.

Allowable Subject Matter
2.	Claims 1, 2, 5 – 8, 10 – 16, 21 – 27 are allowed		
3.	The following is a statement of reasons for allowance: Claims 1, 2, 5 – 8, 10 – 16, 21 – 27 are allowable over the prior art of record:	
Independent claim 1 (group claims 1, 2 5 – 7 and 25 – 27) has been amended to include the allowable subject matter of claim 4 (now it’s cancelled) “the IMD layer has a portion extending downwardly from a bottom surface of the top electrode to the dielectric layer”. 
Independent claim 8 (group claims 8, 10 – 16) recites “a polymer residue on the bottom surface of the top electrode. 
The statement of reasons for allowance of claim the independent claim 21 (group claims 21 – 24) had been provided in the Non-final rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        June 5, 2021